UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7387



UNITED STATES OF AMERICA,

                                               Defendant - Appellee,

          versus

CHARLES PAUL JOHNSON,

                                              Plaintiff - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CA-96-477-6, CR-88-266)


Submitted:   January 9, 1997              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Charles Paul Johnson, Appellant Pro Se. Rebecca A. Betts, United
States Attorney, Charleston, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion under former FED. R. CRIM. P. 35(a). We have reviewed the
record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Johnson v.

United States, Nos. CA-96-477-6; CR-88-266 (S.D.W. Va. Aug. 16,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2